Citation Nr: 1215704	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative varicose veins of the left leg, currently rated as 40 percent disabling.

2.  Entitlement to service connection for left knee disorder as secondary to service-connected left leg varicose veins.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1958 to February 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  An October 2006 rating decision continued a 40 percent rating for the varicose veins, and a September 2009 rating decision denied the service connection claim.  The Veteran perfected separate appeals of those determinations.

The Veteran testified at a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge.  He also testified at two local hearings in August 2009 and April 2011 before an RO decision review officer (DRO).  Transcripts of all three hearings are of record and have been reviewed.  The Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The RO has taken jurisdiction of the Veteran's claim for service connection for lower extremity peripheral neuropathy as secondary to the service-connected left leg varicose veins and is developing it.  Thus, the Board does not have jurisdiction over the claim.  

The issue of entitlement to service connection for left knee disorder as secondary to service-connected left leg varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left leg varicose veins are manifested by edema and stasis pigmentation or eczema, but not persistent ulceration.


CONCLUSION OF LAW

The requirements for a rating higher than 40 percent for left leg varicose veins are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code (DC) 7120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the May 2006 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative has asserted a failure to assist by VA.  During the appeal process, the Veteran asserted he did not receive adequate examinations, and the RO arranged additional examinations.  The Board finds that the VA examinations relevant to this appeal were adequate for rating purposes.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Historically, the Veteran was treated for left leg varicose veins during his active service.  His treatment included surgical stripping.  A September 1963 rating decision granted service connection for left leg varicose veins with a 20 percent rating, effective in February 1963.  An August 1997 rating decision awarded an increased rating from 20 to 40 percent, effective in March 1996.  VA received the Veteran's current claim for an increased rating in April 2006.

The Board notes the Veteran submitted medical records dated in the 1990s to support his assertion that his varicose veins should be rated higher than 40 percent.    Although these records may have relevance as concerns the history of the Veteran's disability, the Board's focus is on the evidence of the current severity of the Veteran's varicose veins disability for the current rating period.  See, i.e., 38 C.F.R. § 3.400(o)(2).

Varicose veins are rated under DC 7120.  Those criteria provide that a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

VA outpatient records of April 2006 note the Veteran's status as chronic venous stasis secondary to varicose veins, and that a rash had resolved following use of a Medroldose pack.  A September 2006 entry notes continuous use of support hose.  The July 2006 VA examination report reflects the Veteran had experienced stasis dermatitis that caused ulcerations that required treatment with antibiotics and topical ointments.  The examiner noted the ulcerations had resolved, but the Veteran had chronic edema, and he wore support hose.  The Veteran reported his symptoms were chronic, as he had edema symptoms every day as well as chronic venous stasis.  He used a cane to ambulate.  The Veteran reported he treated the healed ulcerations with an ointment and paper tape; and he also complained of aching and fatigue, and a daily tingling sensation in the left foot.  The edema sensations were relieved with rest and support stockings.  The examiner noted the affected areas were covered with gauze and tape to prevent the support hose from again breaking down the skin.  The Veteran expressed frustration and concern over the possibility of repeat ulcerations and their impact on his quality of life.

The examiner observed the Veteran to ambulate with a slight limp in the left leg and with the assistance of a cane.  Physical examination of the left leg revealed healed stasis dermatitis and healed leg ulcers.  Dorsalis pedal pulses were 2+ bilaterally, and there was no cyanosis or edema.  The left leg appeared very slightly larger than the right.  The examiner diagnosed status post-surgical correction of varicose veins of the left leg with chronic venous stasis and healed leg ulcerations.

The objective findings on clinical examination show the Veteran's varicose veins to have more nearly approximated the assigned 40 percent rating.  38 C.F.R. § 4.7.  The preponderance of the evidence shows a higher, 60 percent, rating was not met or approximated, as the Veteran's ulceration was shown to be not persistent but intermittent.  The examiner noted they were healed, as do the Veteran's outpatient records.  See 38 C.F.R. § 4.104, DC 7120.

In a January 2007 statement, the Veteran noted his varicose veins disability was chronic, and that his ulcers healed but then reappeared later.  In the Veteran's view, per his written assertions, something cannot be deemed healed if it reappears on later occasions.  The Veteran also submitted self-kept logs of his symptoms.  The logs note his primary symptoms are swelling and pain; and he used an ointment for relief.  The submitted logs for January, March, and April, 2007 do not note the occurrence of any ulcers.  In other written submissions, and in informal conferences, as well as the DRO hearings, the Veteran emphatically objected to the fact his April 2007 examination was conducted by a physician assistant (PA) rather than a physician.  He did not assert any specific deficiencies in the examination other than the fact the examiner was a PA.

The Board notes that a PA has undergone specialized medical training, although not to the extent of a physician.   Thus, an examination is not automatically inadequate merely because it is conducted by a PA, as a PA possesses the specialized training and skill necessary to render a medical opinion or analysis.  See 38 C.F.R. § 3.159(a)(1).  In light of this fact, the Board finds the examination adequate for rating purposes.

A December 2007 VA diabetic entry noted the absence of any ulcers.  VA outpatient records entries of August 2008 and 2009 note prior ulcers were healed.  An April 2008 entry notes physical examination revealed no active lesions or edema.  In June 2010 the Veteran denied any open sores.

The RO arranged another examination in August 2010.  The report reflects the examiner conducted a review of the claims file.  The Veteran reported persistent itching, irritation, and aching, of the left leg.  He reported further that he continued to use support hose as well as gauze and tape to prevent repeat ulcers.  The Veteran reported the course of his symptoms since their onset as intermittent with remissions.  He reported further that his pain was constant, including when at rest.  The Veteran denied persistent ulceration, as he reported the frequency of his ulceration was two to three times a year.  The examiner noted the edema was present, and it was relieved with elevation of the left leg, compression hosiery, and rest.

Physical examination revealed +1 edema and stasis pigmentation.  The physician specifically noted that the edema was neither massive nor board-like.  There was no ulceration present.  The examiner noted sparsely distributed varicose veins of the lower left leg; slightly hyperpigmented areas of healed stasis dermatitis; and areas of slightly hypopigmented areas of healed leg ulcers.  The examiner noted the Veteran was retired from active employment secondary to age eligibility.  The diagnosis was left leg varicose veins with stasis dermatitis and healed leg ulcers.  The examiner noted that exercise or exertion was not precluded by the disorder.  As for activities of daily living, the examiner noted the Veteran's disability had a moderate impact on chores, shopping, exercise, sports, and recreation.  The impact on the remainder, except for toileting and grooming, was deemed mild.  There was no impact on the latter two.

The preponderance of the evidence of record shows the Veteran's left leg varicose veins disability has not manifested with persistent ulcers, a criterion for a higher evaluation.  The examiner at the 2010 examination report also notes the Veteran's edema is neither massive nor board-like.  In light of the evidence of record, the Board finds the Veteran's left leg varicose veins more nearly approximates the assigned 40 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.104, DC 7120.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. 505.   However, the evidence reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his left varicose disability.  See 38 C.F.R. § 4.16.  An October 2007 VA letter that reflects the Veteran was determined to be not reasonably feasible to benefit from a program of vocation rehabilitation.  In the event that this or any other record implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected left varicose vein disability alone precludes employment.  The Veteran reportedly retired from his last job due to longevity not due to his left varicose vein disability.  The August 2010 VA examiner commented that the left varicose vein disability would have a significant occupational effect and resulting work problem would result in the assignment of different duties.  It was added that interference with sports, entertainment, chores and other activities would be no more than moderately impacted.  There is no suggestion in the record that he is unemployable due to his left varicose vein disability.  Thus, entitlement to a TDIU due to his service-connected left varicose vein disability is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to an increased rating for post-operative varicose veins of the left leg is denied.


REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The September 2007 examination report reflects the examiner opined that there was absolutely no causative relationship between the Veteran's left leg varicose veins and his right knee DJD, as it is age-acquired.  The examiner did not, however, address whether the Veteran's left leg varicose veins aggravates the right knee disorder.  Thus, an addendum is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) shall send the claims file to the examiner who conducted the September 2007 joints examination.  Ask the examiner to opine whether the Veteran's service-connected left leg varicose veins aggravates, that is, chronically worsens, the Veteran's diagnosed right knee disorder.  If so, the examiner is asked to specify the permanent, measurable increase in severity of the right knee disorder that is due to the service-connected left leg varicose veins disability.

2.  Thereafter, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


